DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8 and 21-23 have been considered but are moot on grounds of new rejection.

Drawings
The drawings objection of January 26, 2021 has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2012/0200929 A1 now US 10,581,020 B2) in view of Setz et al. (Setz) (US 2015/0097166 A1).

In regards to claim 1, Lu (Fig. 1 and associated text) discloses a light extraction substrate comprising a glass (item 20), the glass (item 20) comprising a first surface (item 24) and (item 26); and a light extraction layer (item 30) over the first surface (item 24), wherein the light extraction layer (item 30) comprises silica and nanoparticles (item 30, paragraph 18), and wherein the light extraction layer (item 30) is at least partially embedded into the glass (item 20, paragraph 18), and wherein at least a portion of the silica and the nanoparticles (item 30) are integrated into the glass (item 20) below the first surface (item 24), but does not specifically disclose the light extraction layer comprises borosilicate.
Setz (Figs. 3, 4 and associated text) discloses disclose the light extraction layer (item 106) comprises borosilicate (item 408, paragraphs 30, 61, 149) and nanoparticles (item 306, paragraph 64).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Lu with the teachings of Setz for the purpose of improvement of hue distortion and output efficiency (paragraph 122), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 3, Lu (paragraph 18, claim 2, Fig. 1 and associated text) discloses wherein the nanoparticle (shown but not labeled in item 30, paragraph 18, claim 2) are formed from a material having a higher refractive index than a refractive index of the glass (item 20) of the light extraction substrate (item 20).  Examiner notes that titania is titanium dioxide.
In regards to claim 4, Lu (Fig. 1 and associated text) discloses wherein the light extraction layer (item 30) has a thickness of at most 2.25 m (paragraph 18, 0 to 50, 0 to 10, 0 to 5 or 0 to 3 microns/micrometers).
In regards to claim 5, Lu (Fig. 1 and associated text) discloses a second light extraction layer (item 32) on or adjacent the second surface (item 26), wherein the second light extraction layer (item 32) having a surface roughness of 50 nm to 500 nm (paragraph 19).
In regards to claim 6, Lu (Fig. 1 and associated text) discloses a second light extraction layer (item 32) wherein the surface roughness of the second light extraction layer (item 32) is at least 150 nm and at most 200 nm (paragraph 19).
However, the applicant has not established the critical nature of the second light extraction layer having a surface roughness of 50 nm to 500 nm or at least 150 nm and at most 200nm.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges for the purpose of design choice and desired/optimum performance.
In regards to claim 7, Lu (Fig. 1 and associated text) as modified by Lee (Fig. 1 and associated text) discloses a haze of at least 20%.  The Examiner notes that Lu as modified by Lee discloses the same materials and therefor share the same characteristics.
In regards to claim 8, Lu (Fig. 1 and associated text) discloses an anode (item 18) deposited over the first surface (item 24) of the glass (item 20).
In regards to claim 21, Lu as modified by Setz does not specifically disclose a non-alkali metal borosilicate.
It would have been obvious to modify the invention to include a non-alkali metal borosilicate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 22, Lu (Fig. 1 and associated text) discloses wherein the nanoparticles comprise alumina, titania, cerium oxide, zinc oxide, tin oxide, silica, zirconia, mixtures thereof, or alloys thereof (paragraph 18, claim 2).
In regards to claim 23, Lu (Fig. 1 and associated text) discloses wherein the nanoparticles comprises titania (paragraph 18, claim 2).  
Claims 1, 3-8 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Setz et al. (Setz) (US 2015/0097166 A1) in view of Lu (US 2012/0200929 A1 now US 10,581,020 B2).
In regards to claim 1, Setz (Figs. 3,4 and associated text) discloses a light extraction substrate comprising a glass (item 102, paragraph 76), the glass (item 102) comprising a first surface (top or bottom surface) and a second surface (top or bottom surface); and a light extraction layer (item 106) over the first surface (top surface), wherein the light extraction layer (item 106) comprises borosilicate (item 408, paragraphs 30, 61, 149) and nanoparticles (item 306, paragraph 64), but does not specifically disclose wherein the light extraction layer is at 
In regards to claim 1, Lu (Fig. 1 and associated text) discloses wherein the light extraction layer (item 30) is at least partially embedded into the glass (item 20, paragraph 18), and wherein at least a portion of the nanoparticles (item 30) are integrated into the glass (item 20) below the first surface (item 24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Setz with the teachings of Lu for the purpose of improvement reducing the waveguide effect (paragraph 18).
In regards to claims 2-8 and 21-23, Setz (Figs. 3, 4 and associated text) as modified by Lu (Fig. 1 and associated text) discloses the Applicant’s claimed invention.  See rejection above in regards to Lu in view of Setz.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        May 26, 2021